Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 1of15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX Case No.:
AMADA VICTORIA MARTINEZ TRUJILLO and
ADRIAN RAMIREZ MANZO,
COMPLAINT
Plaintiffs,
-against-
UNITED STATES OF AMERICA,
Defendant.
x

 

Plaintiffs, though their attorneys, Meagher & Meagher, P.C., upon information and belief,

allege the following:
SUBJECT MATTER JURISDICTION AND VENUE

1. The Court has subject-matter jurisdiction pursuant to 28 U.S.C. 1346(b) and
1367(a).

2. Venue is proper pursuant to 28 U.S.C. 1391(e) in that this is an action against the
United States of America and agents thereof are located in the County of Westchester and the
acts and omissions alleged occurred within the Southern District of New York and Plaintiff
resides in Port Chester, New York.

THE PARTIES

3. Plaintiffs, AMADA VICTORIA MARTINEZ-TRUJILLO and ADRIAN
RAMIREZ- MANZO did and still reside in Westchester County, State of New York, at 224
Seymour Road, Port Chester, New York 10573.

4. At all times herein mentioned, OPEN DOOR FAMILY MEDICAL CENTER
(hereinafter referred to “OPEN DOOR”), was a duly constituted department and entity of the

UNITED STATES OF AMERICA.
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 2 of 15

5. At all times hereinafter mentioned Defendant, UNITED STATES OF AMERICA,
owned, operated, managed, and funded OPEN DOOR.

6. At all times OPEN DOOR, had a principal place of business located at
5 Grace Church Street, Port Chester, New York 10573.

7. At all times hereinafter mentioned, OPEN DOOR, owned, operated, and
controlled the facility located at 5 Grace Church Street, Port Chester, New York 10573.

8. At all times hereinafter mentioned, OPEN DOOR, owned, operated, and
controlled the facility located at 165 Main Street, Ossining, New York 10562.

9. At all times hereinafter mentioned, the Defendant, UNITED STATES OF
AMERICA, owned, operated, and controlled the facility located at 5 Grace Church Street, Port
Chester, New York 10573.

10. At all times hereinafter mentioned, the Defendant, UNITED STATES OF
AMERICA, owned, operated, and controlled the facility located at 165 Main Street, Ossining,
New York 10562.

11. At all the ttmes hereinafter mentioned, LISHA COSTER (hereinafter referred to
as “COSTER”), was a certified nurse midwife licensed to practice midwifery and practicing
midwifery in the State of New York.

12. Atall the times hereinafter mentioned, COSTER, was an employee of the
Defendant, UNITED STATES OF AMERICA.

13. _— At all times hereinafter mentioned, COSTER, was acting within the scope of her
employment as an employee of the Defendant, UNITED STATES OF AMERICA.

14. _— At all times hereinafter mentioned, COSTER, was an independent contractor of

Defendant, UNITED STATES OF AMERICA.
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 3 of 15

15. At all the times hereinafter mentioned, COSTER, was an employee of OPEN
DOOR.

16. At all times hereinafter mentioned, COSTER, was acting within the scope of her
employment as an employee of OPEN DOOR.

17. At all times hereinafter mentioned, COSTER, was an independent contractor of
OPEN DOOR.

18. Atall the times hereinafter mentioned, RONKE ALO (hereinafter referred to as
“ALO”), was a physician licensed to practice medicine and practicing medicine in the State of
New York.

19. At all the times hereinafter mentioned, ALO, was an employee of the Defendant,
UNITED STATES OF AMERICA.

20. At all times hereinafter mentioned, ALO, was acting within the scope of her
employment as an employee of the Defendant, UNITED STATES OF AMERICA.

21. + Atall times hereinafter mentioned, ALO, was an independent contractor of
Defendant, UNITED STATES OF AMERICA.

22. At all the times hereinafter mentioned, ALO, was an employee of OPEN DOOR.

23.  Atall times hereinafter mentioned, ALO, was acting within the scope of her
employment as an employee of OPEN DOOR.

24. ~~ At all times hereinafter mentioned, ALO, was an independent contractor of OPEN
DOOR.

25.  Atall the times hereinafter mentioned, NANCY SOLOMON (hereinafter referred
to as “SOLOMON?”), was a certified nurse midwife licensed to practice midwifery and practicing

midwifery in the State of New York.
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 4 of 15

26. Atal the times hereinafter mentioned, SOLOMON, was an employee of the
Defendant, UNITED STATES OF AMERICA.

27. Atal] times hereinafter mentioned, the Defendant, SOLOMON, was acting within
the scope of her employment as an employee of the Defendant, UNITED STATES OF
AMERICA.

28. At all times hereinafter mentioned, SOLOMON, was an independent contractor of
Defendant, UNITED STATES OF AMERICA.

29. At all the times hereinafter mentioned, SOLOMON, was an employee of OPEN
DOOR.

30. Atal] times hereinafter mentioned, SOLOMON, was acting within the scope of
her employment as an employee of OPEN DOOR.

31. At all times hereinafter mentioned, SOLOMON, was an independent contractor of
OPEN DOOR.

32.  Atall times hereinafter mentioned, OPEN DOOR, claimed to and held itself out
to the public that they provided proper medical care, safe and good treatment to its patients,
including Plaintiff, AMADA VICTORIA MARTINEZ TRUJILLO.

33. Atal times hereinafter mentioned, Defendant, UNITED STATES OF
AMERICA, claimed to and held itself out to the public that they provided proper medical care,
safe and good treatment to its patients, including Plaintiff, AMADA VICTORIA MARTINEZ
TRUJILLO.

34. From June 2017 through November 2019, Plaintiff, AMADA VICTORIA
MARTINEZ TRUJILLO was a patient of Defendant, UNITED STATES OF AMERICA.

35, From June 2017 through November 2019, Plaintiff, AMADA VICTORIA
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 5of15

MARTINEZ TRUJILLO was a patient of OPEN DOOR.

36. From June 2017 through November 2019, Plaintiff, AMADA VICTORIA
MARTINEZ TRUJILLO was a patient of COSTER.

37. From June 2017 through November 2019, Plaintiff, AMADA VICTORIA
MARTINEZ TRUJILLO was a patient of ALO.

38. From June 2017 through November 2019, Plaintiff, AMADA VICTORIA
MARTINEZ TRUJILLO was a patient of SOLOMON.

39. During the years 2017 through 2019, and more specifically from June 2017
through November 2019, the Defendant, UNITED STATES OF AMERICA, provided medical
care and treatment to Plaintiff, AMADA VICTORIA MARTINEZ TRUJILLO.

40. During the years 2017 through 2019, and more specifically from June 2017
through November 2019, OPEN DOOR, provided medical care and treatment to Plaintiff,
AMADA VICTORIA MARTINEZ TRUJILLO.

41. During the years 2017 through 2019, and more specifically from June 2017
through November 2019, COSTER, provided medical care and treatment to Plaintiff, AMADA
VICTORIA MARTINEZ TRUJILLO.

42. During the years 2017 through 2019, and more specifically from June 2017
through November 2019, ALO, provided medical care and treatment to Plaintiff, AMADA
VICTORIA MARTINEZ TRUJILLO.

43. During the years 2017 through 2019, and more specifically from June 2017
through November 2019, SOLOMON, provided medical care and treatment to Plaintiff,
AMADA VICTORIA MARTINEZ TRUJILLO.

44. That at all times herein mentioned, from 2007 through 2017, Defendant, its
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 6 of 15

agents, servants and/or employees, including but not limited to OPEN DOOR, COSTER, ALO
and SOLOMON, failed to appreciate and treat the signs and symptoms complications from: the
delivery tear, anal sphincter tear, wound breakdown, in the Plaintiff, AMADA VICTORIA
MARTINEZ TRUJILLO,

45, That at all times herein mentioned, from 2017 through 2019, Defendant, its
agents, servants and/or employees, including but not limited to OPEN DOOR, COSTER, ALO
and SOLOMON failed to follow the standards of care as it related to, inter alia, : failing to
properly monitor the claimant during the labor and delivery and establish an appropriate delivery
plan; failing to perform an episiotomy; in negligently performing an episiotomy; in failing to
recognize the need for an episiotomy, in allowing the Platntiff to sustain a severe tear to the
perineal area; in failing to understand the significance of the injury then and there existing and
treat it in a timely manner; failing to perform appropriate follow up examinations and understand
the significance of the findings; in failing to follow up on the Plaintiff’s complaints so as to
timely recognize the injury and make appropriate and timely treatment recommendations at a
time when it would have reduced the permanent and significant injuries sustained by Plaintiff,
AMADA VICTORIA MARTINEZ TRUJILLO.

46. That at all times herein mentioned, from 2017 through 2019, Defendant, its
agents, servants and/or employees including but not limited to OPEN DOOR, COSTER, ALO
and SOLOMON failed to follow the standards of care resulting in the loss of chance to avoid the
serious and permanent damages sustained by Plaintiff, AMADA VICTORIA MARTINEZ
TRUJILLO.

FEDERAL TORT CLAIMS ACT (FTCA) ADMINISTRATIVE PROCEDURE

47. | On March.31, 2020, Plaintiffs’ presented their claims to the appropriate Federal
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 7 of 15

Agency for administrative settlement under the FTCA pursuant to 28 U.S.C. § 2671, et, seq.
(See Forms 95 submitted on behalf of AMADA VICTORIA MARTINEZ TRUJILLO and
ADRIAN RAMIREZ MANZO attached herewith).

48, By letter dated September 2, 2020, Plaintiffs’ claims were denied. (See denial
letter attached herewith).

49. Pursuant to 28 U.S.C. 2401(b) the within Summons and Complaint is timely.

AS AND FOR A FIRST CAUSE OF ACTION FOR PERSONAL INJURIES

50. Plaintiffs repeats, reiterates and realleges each and every allegation of paragraphs
“1" through “49" inclusive with the same force and effect as if more fully set forth herein.

51. Defendant, its agents, servants and/or employees including but not limited to
OPEN DOOR, COSTER, ALO and SOLOMON, undertook to attend and provide medical care
to Plaintiff, AMADA VICTORJA MARTINEZ TRUJILLO, from June 2017 through November
2019 at OPEN DOOR’s facilities located at 5 Grace Church Street, Port Chester, New York
10573.

52. Defendant, its agents, servants and/or employees including but not limited to
OPEN DOOR, COSTER, ALO and SOLOMON, undertook to attend and provide medical care
to Plaintiff, AMADA VICTORIA MARTINEZ TRUJILLO, from June 2017 through November
2019 at OPEN DOOR’s facilities located at 165 Main Street, Ossining, New York 10562.

53. Defendant, its agents, servants and/or employees including but not limited to
OPEN DOOR, COSTER, ALO and SOLOMON, undertook to attend and provide medical care
to Plaintiff, AMADA VICTORIA MARTINEZ TRUJILLO, from June 2017 through November
2019 at PHELPS MEMORIAL HOSPITAL?’s facilities located at 701 North Broadway, Sleepy

Hollow, New York 10591.
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 8 of 15

54. Beginning on June 2017 and continuing through November 2019, the Plaintiff,
AMADA VICTORIA MARTINEZ TRUJILLO, presented to Defendant, its agents, servants and
employees, including but not limited to OPEN DOOR, COSTER, ALO and SOLOMON, with
signs and symptoms, including but not limited to, that were associated with: pregnancy, the need
for post-partum care, the need for timely and prompt repair of the perineal tear, the need for
timely and prompt repair of the sphincter tear, the need for timely and prompt repair of the anal
tear, loss of urinary and fecal control.

55. Defendant, its agents, servants and employees, including but not limited to OPEN
DOOR, COSTER, ALO and SOLOMON, were negligent in their treatment of Plaintiff,

AMADA VICTORIA MARTINEZ TRUJILLO, including but not limited to, by failing to
appreciate the signs and symptoms of the need for post-partum care, the need for timely and
prompt repair of the perineal tear, the need for timely and prompt repair of the sphincter tear, the
need for timely and prompt repair of the anal tear, loss of urinary and fecal control exhibited by
Plaintiff, AMADA VICTORIA MARTINEZ TRUJILLO and make appropriate
recommendations.

56. Defendants, their agents, servants and employees, including but not limited to
OPEN DOOR, COSTER, ALO and SOLOMON, were negligent in their treatment of Plaintiff,
AMADA VICTORIA MARTINEZ TRUJILLO, by failing to monitor her for post-delivery
injuries.

57. Defendants, their agents, servants and employees, including but not limited to
OPEN DOOR, COSTER, ALO and SOLOMON, were negligent in their treatment of Plaintiff,
AMADA VICTORIA MARTINEZ TRUJILLO, by failing to perform appropriate diagnostic

tests and/or assessments upon her.
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 9 of 15

58. Defendant, its agents, servants and employees, including but not limited to OPEN
DOOR, COSTER, ALO and SOLOMON, were negligent in their treatment of Plaintiff,

AMADA VICTORIA MARTINEZ TRUJILLO, by failing to timely diagnose Plaintiff, AMADA
VICTORIA MARTINEZ TRUJILLO, with a perineal tear and/or a sphincter tear and/or an anal
tear and/or the loss of urinary and fecal control.

59. Defendant, its agents, servants and employees, including but not limited to OPEN
DOOR, COSTER, ALO and SOLOMON, were negligent in their treatment of Plaintiff,

AMADA VICTORIA MARTINEZ TRUJILLO, by failing to perform thorough physical
examinations, and repeat them at appropriate intervals.

60. Defendant, its agents, servants and employees, including but not limited to OPEN
DOOR, COSTER, ALO and SOLOMON, were negligent in their treatment of Plaintiff,

AMADA VICTORIA MARTINEZ TRUJILLO, by failing to appreciate and follow up on
Plaintiff, AMADA VICTORIA MARTINEZ TRUJILLO’s complaints immediately post-
delivery.

61. Defendant, its agents, servants and employees, including but not limited to OPEN
DOOR, COSTER, ALO and SOLOMON, were negligent in their treatment of Plaintiff,
AMADA VICTORIA MARTINEZ TRUJILLO, by failing to administer regular and continuous
testing and examinations in light of the constellation of continuing complaints.

62. Defendant, its agents, servants and employees, including but not limited to OPEN
DOOR, COSTER, ALO and SOLOMON, were negligent in their treatment of Plaintiff,
AMADA VICTORIA MARTINEZ TRUJILLO, by failing to perform proper vaginal and rectal
exams and repeat them on each post-natal visit.

63. Asaresult of the improper medical care and treatment and/or the lack thereof
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 10 of 15

rendered to Plaintiff, AMADA VICTORIA MARTINEZ TRUJILLO, by the Defendant herein,
its agents, servants and/or employees, including but not limited to OPEN DOOR, COSTER,
ALO and SOLOMON, Plaintiff, sustained severe, serious, and permanent personal injuries.

64. The injuries and damages sustained by Plaintiff were caused by the negligence of
the Defendant, its agents, servants and/or employees, including but not limited to OPEN DOOR,
COSTER, ALO and SOLOMON, without any negligence on the part of the Plaintiffs
contributing thereto.

AS AND FOR A SECOND CAUSE OF ACTION FOR LACK OF INFORMED
CONSENT

65. _‘ Plaintiffs repeat, reiterate and reallege each and every allegation of paragraphs
“1" through “64" inclusive with the same force and effect as if more fully set forth herein.

66. Defendant, its agents, servants and/or employees, including but not limited to
OPEN DOOR, COSTER, ALO and SOLOMON, performed and/or failed to perform medical
treatment, procedures and diagnostic procedures upon Plaintiff, AMADA VICTORIA
MARTINEZ TRUJILLO, without obtaining her informed consent.

67. Defendant, its agents, servants and/or employees, including but not limited to
OPEN DOOR, COSTER, ALO and SOLOMON, failed to disclose all of the facts that a
reasonable doctor, or healthcare personnel, under such circumstances, would explain to a patient,
including failure to disclose the risks and benefits of various courses of treatment, the alternative
thereto, and the risks and benefits relating to the alternatives, and otherwise failed to properly,
adequately, and fully inform the Plaintiff, AMADA VICTORIA MARTINEZ TRUJILLO.

68. Defendant, its agents, servants and/or employees, including but not limited to
OPEN DOOR, COSTER, ALO and SOLOMON, failed to advise Plaintiff AMADA VICTORIA

MARTINEZ TRUJILLO, of the risks, dangers and consequences associated with the

10
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 11 of 15

performance or nonperformance of the aforesaid medical treatments, procedures, and diagnostic
procedures.

69. A reasonably prudent person in Plaintiff's position would not have permitted,
allowed or undergone the medical treatments, procedures, and/or diagnostic procedures being
performed or withheld and would have chosen a different course of treatment if she had been
fully informed of the risks, dangers and consequences and the alternatives thereto.

70. Asaresult of the aforesaid medical treatments, procedures, and/or diagnostic
procedures being withheld or performed upon Plaintiff, without her informed consent, the
Plaintiff, AMADA VICTORIA MARTINEZ TRUJILLO, was damaged.

71, As a result of the Defendant, its agents, servants, and employees, including but
not limited to OPEN DOOR, COSTER, ALO and SOLOMON’, failure to obtain informed
consent, Plaintiff AMADA VICTORIA MARTINEZ TRUJILLO, was caused to sustain severe
and permanent injuries.

72. Such lack of informed consent is a proximate cause of Plaintiff, AMADA
VICTORIA MARTINEZ TRUJILLO’s, injuries for which relief is sought herein.

73. The injuries and damages sustained by the Plaintiff, AMADA VICTORIA .
MARTINEZ TRUJILLO, were caused by the negligence of the Defendant, its agents, servants
and/or employees, including but not limited to OPEN DOOR, COSTER, ALO and SOLOMON
without any negligence on the part of the Plaintiffs, AMADA VICTORIA MARTINEZ-
TRUJILLO and ADRIAN RAMIREZ- MANZO, contributing thereto. .

74.‘ By reason of the foregoing, FIRST CAUSE OF ACTION and SECOND CAUSE
OF ACTION Plaintiffs have been damage in the sum of TWO MILLION ($2,000,000.00)

Dollars.

11
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 12 of 15

AS AND FOR A THIRD CAUSE OF ACTION FOR LOSS OF SERVICES

75. Plaintiff repeats and reiterates and re-alleges all allegations set forth in paragraphs
“1" through “74" with the same force and effect as if fully set forth herein.

76. + Atall the times herein before mentioned, the Plaintiff, ADRIAN RAMIREZ-
MANZO, was the lawful spouse of Plaintiff, AMADA VICTORIA MARTINEZ-TRUJILLO,
and cohabited with her as husband and wife.

77, That by reason of the foregoing negligence of the Defendant herein and without
any negligence or culpable conduct on Plaintiffs’ part contributing thereto, the Plaintiff,
ADRIAN RAMIREZ- MANZO, has been deprived of the consortium, services, love and
affection of his wife, all to his damage in the sum of TWO MILLION ($2,000,000.00) Dollars.

STATEMENT REGARDING EXCEPTIONS IN CPLR ARTICLE 16.

78. This action falls within one or more exceptions set forth in the Civil Practice
Laws and Rules Section 1602.

WHEREFORE, Plaintiffs demand judgment against the Defendant, its agents, servants
and employees, including but not limited to OPEN DOOR, COSTER, ALO and SOLOMON,
for:

a) Damages in the sum of Two Million and 00/00 Dollars ($2,000,000.00) in the FIRST and

SECOND CAUSES OF ACTION; and
b) Damages in the sum of Two Million ($2,000,000.00) Dollars in the THIRD CAUSE OF

ACTION; and
c) Costs, disbursements, and attorney fees; and

d) Such other and further relief as this court deems just and proper.

Dated: White Plains, New York
September 23, 2020

12
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 13 of 15

Lop Mabe

By: KEITH J. CLARKE, Esq.
MEAGHER & MEAGHER, P.C.
Attorneys for Plaintiffs

111 Church Street

White Plains, New York 10601
Tel: (914) 328-8844

Fax: (914) 328-8570

lawoffice@meagherandmeagherpc.com
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 14 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
AMADA VICTORIA MARTINEZ TRUJILLO and
ADRIAN RAMIREZ MANZO,
Plaintiffs, CERTIFICATE
OF MEDICAL
-against- MALPRACTICE
UNITED STATES OF AMERICA,
Defendant.
x

 

MERRYL F, WEINER, an attorney duly admitted to practice in the Courts of the State of
New York and the United States District Court for the Southern District of New York hereby
affirms under the penalties of perjury:

I have reviewed the facts of this case and have consulted with at least one physician who
is licensed to practice in this state, or any other state, and I reasonably believe that said physician
is knowledgeable as to the relevant issues involved in this particular action and I have concluded
on the basis of such review and consultation that there is a reasonable basis for the

commencement of this action.

Dated: White Plains, New York
September 23, 2020 With Wn Ka.

KEITH J. CLARKE, ESQ.

 
Case 7:20-cv-07821 Document1 Filed 09/23/20 Page 15 of 15

Case No.:
UNITED STATES DISTRCIT COURT
SOUTHERN DISTRICT OF NEW YORK

AMADA VICTORIA MARTINEZ TRUJILLO and
ADRAIN RAMIREZ MANZO

Plaintiffs,
-V-

UNITED STATES OF AMERICA,

Defendants.

 

COMPLAINT

 

MEAGHER & MEAGHER, P.C.
Attorney for Plaintiff
111 Church Street
White Plains, New York 10601
(914) 328-8844

 

Pursuant to FRCP Rule 11, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information and belief and reasonable inquiry, the
contentions contained in the annexed documents are not frivolous.

Dated: September 23, 2020 LA Wp J.
Signature L “

Print Signature’s Name_KEITH J. CLARKE, ESO.

 

Service of a copy of the within is hereby admitted.
Dated:

 

Attorney(s) for

 
